Exhibit 10(dd)

 

LITTON INDUSTRIES, INC.

 

RESTORATION PLAN

 

(Amended and Restated Effective as of October 1, 2004)

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

Section 1 - General

    

1.1

  

Purpose

   1

1.2

  

Coverage

   1

Section 2 - Participating Divisions and Subsidiaries

    

2.1

  

Participating Division or Subsidiary

   2

Section 3 - Definitions

    

3.1

  

Actuarial Equivalent

   2

3.2

  

Affected Employee

   2

3.3

  

Affiliate Company

   2

3.4

  

Annual Benefit

   2

3.5

  

Annual Benefit Statement

   2

3.6

  

Annual Compensation

   2

3.7

  

Beneficiary

   3

3.8

  

Board

   3

3.9

  

Break in Service Period

   3

3.10

  

Change in Control

   3

3.11

  

Code

   4

3.12

  

Committee

   4

3.13

  

Coverage Date

   5

3.14

  

Year(s) of Service

   5

3.15

  

Designated Foreign Corporation

   5

3.16

  

Director

   5

3.17

  

Interest

   5

3.18

  

Mandatory Contribution

   6

3.19

  

Retirement Account Restricted Amount

   6

3.20

  

Savings Account Restricted Amount

   6

3.21

  

Plan

   6

3.22

  

Plan Administrator

   6

3.23

  

Plan Year

   6

3.24

  

Restricted Amount

   6

3.25

  

Retirement

   7

3.26

  

Spouse

   7

3.27

  

Termination of Employment

   7

3.28

  

Trust

   7

3.29

  

Trust Agreement

   7

3.30

  

Trustee

   7

 



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

Section 4 - Participation

    

4.1

  

Participation

   7

Section 5 - Retirement Dates

    

5.1

  

Normal Retirement Date

   7

5.2

  

Early-Retirement Date

   7

5.3

  

Disability Retirement Date

   7

Section 6 - Amount of Retirement Income

    

6.1

  

Normal Retirement Benefit

   8

6.2

  

Early Retirement Benefit

   9

6.3

  

Disability Retirement Benefit

   9

6.4

  

Vesting Schedule

   9

6.5

  

Initial and Subsequent Payment Dates

   9

Section 7 - Death Benefit

    

7.1

  

Pre-Retirement Spouse Benefit

   10

7.2

  

Death After Retirement

   10

Section 8 - Termination of Employment

    

8.1

  

Rights of Affected Employees

   10

8.2

  

Transfer of Employment

   10

Section 9 - Forms of Retirement Income

    

9.1

  

Joint and Survivor Income Annuity

   11

9.2

  

Straight Life Annuity

   11

9.3

  

Spousal Death Within Two Years After Retirement

   11

9.4

  

Annuity Options

   11

Section 10 - Miscellaneous

    

10.1

  

Receipt and Release for Payments

   12

10.2

  

Dispute as to Benefit Payments

   13

10.3

  

No Contract of Employment

   13

10.4

  

Commutation of Benefit

   13

Section 11 - Amendment or Discontinuance

    

11.1

  

Amendment of Plan

   13

11.2

  

Freezing Plan Benefits

   13

11.3

  

Termination of Plan

   14

11.4

  

Merger or Consolidation

   14

11.5

  

Contractual Obligation

   14

Section 12 - Plan Administration

    

12.1

  

Plan Administrator

   14

 

(ii)



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

Section 13 - Change of Control Provisions

    

13.1

  

Change of Control

   15

13.2

  

Eligibility for Retirement Benefits

   15

13.3

  

Vesting – Change of Control

   15

13.4

  

Benefit Forms after April 2, 2001

   15

13.5

  

Payments to Trust

   16

13.6

  

Administrative Procedures

   17

13.7

  

Enforcement

   17

 

Appendices

 

Appendix 1 – Participating Divisions and Subsidiaries

Appendix A – Assumptions to Calculate the Present Value of Remaining Restoration
Plan Benefits

Appendix Regarding Acquisition Of Litton Industries, Inc.

Appendix Regarding Investment Matters

Appendix Regarding Plan Administration

 

(iii)



--------------------------------------------------------------------------------

 

The Litton Industries, Inc. Restoration Plan (the “Plan”) is hereby amended and
restated effective as of October 1, 2004. This restatement is intended solely to
incorporate into the Plan document previously adopted amendments to the Plan and
is not intended to make substantive changes to the Plan.

 

The Plan became effective January 1, 1987. Since then the Plan has been amended
as follows:

 

  (a) in January 1988 to change the benefit formula and pre-retirement spouse
benefit;

 

  (b) In April 1998 to change the definition of annual compensation to count
wages deferred in the plan year;

 

  (c) to add change of control protections, effective September 24, 1998;

 

  (d) in August 1999 to, among other things, (1) provide for coverage of
subsidiaries, (2) make conforming changes as made to the qualified retirement
plan (including changes to the benefit formula), and (3) add optional annuity
forms of payment.

 

  (e) in March 2001 to change the form of benefits to be received by the
participants following a change of control;

 

  (f) in April 2001 to address (1) the acquisition of Litton Industries, Inc. by
Northrop Grumman Corporation , (2) investment matter changes as a result of this
acquisition, and (3) plan administration changes as a result of this
acquisition;

 

  (g) in August 2001 to modify the plan administration changes resulting from
the acquisition of Litton Industries, Inc.; and

 

  (h) in December 2003 to modify the benefit forms available under the Plan
effective as of April 3, 2001.

 

Section 1 - General

 

1.1 Purpose - The purpose of the Plan is to provide, on an unfunded basis, the
aggregate amount of Annual Benefits earned by the Affected Employees of the
Participating Divisions and Subsidiaries of Litton Industries, Inc., a Delaware
corporation, and any unit thereof, enumerated in Section 2 and hereinafter
referred to collectively as the “Company”.

 

1.2 Coverage

 

  A. Unless otherwise provided, the provisions of the Plan shall apply to any
Affected Employee who incurs a Termination of Employment on or after January 1,
1989.

 

- 1 -



--------------------------------------------------------------------------------

  B. Any subsequent amendment to this Plan shall apply only to an Affected
Employee who incurs a Termination of Employment on or after the effective date
of said amendment, unless said amendment provides otherwise.

 

Section 2 - Participating Divisions and Subsidiaries

 

2.1 Participating Division or Subsidiary - The Participating Divisions and
Subsidiaries and their respective participation dates are listed in Appendix 1
attached hereto. When the name or status of a Participating Division or
Subsidiary is changed, the change shall be effective for Plan purposes.

 

Section 3 - Definitions

 

As used in the Plan, the following terms shall have the meanings defined below.

 

3.1 Actuarial Equivalent - Except as otherwise provided by the next sentence,
the definition of such term under the Litton Industries, Inc. Retirement Plan
“B”, as amended. On or after a Change of Control, an Affected Employee’s
benefit, a Spouse’s benefit, or a Beneficary’s benefit, shall be computed using
the actuarial factors set forth in Appendix A hereof.

 

3.2 Affected Employee - An Affected Employee, for any particular Plan Year, is
an individual employed as a common law employee by the Company (except that an
individual who is a participant under the Litton Supplemental Retirement Plan,
as amended, for such Plan Year shall, notwithstanding any other provision of the
Plan, be deemed to have a Retirement Account Restricted Amount of zero for such
Plan Year) 8% of whose Annual Compensation for that particular Plan Year exceeds
the maximum amount of elective deferrals available to such Affected Employee to
a Code section 401(k) plan for such Plan Year and who was a participant in the
Litton Financial Security and Savings Program, as amended from time to time,
(the “FSSP”) for such Plan Year and who contributed his legally permissable
maximum amount to the FSSP for such Plan Year.

 

3.3 Affiliate Company - Each company fifty percent (50%) or more of whose voting
stock is owned directly or indirectly by Litton Industries, Inc., its successors
or assigns, and which company is not a participating division or subsidiary of
the Plan.

 

3.4 Annual Benefit - The portion of the total annual retirement benefit that an
Affected Employee is entitled to with respect to a particular Plan Year,
determined in accordance with Section 6.1, Section 6.2, or Section 6.3,
whichever is applicable.

 

3.5 Annual Benefit Statement - The statement given to an Affected Employee for
each Plan Year such Affected Employee is entitled to an Annual Benefit under the
Plan. All such Annual Benefit Statements shall be in the form prescribed by the
Plan Administrator.

 

3.6

Annual Compensation - An Affected Employees wages paid or deferred by the
Company (limited, however, to wages paid or deferred by the Company on or after
the date the

 

- 2 -



--------------------------------------------------------------------------------

 

Participating Division or Subsidiary by which the Affected Employee is employed
became a Participating Division or Subsidiary), as determined under section 3121
of the Code without regard to the dollar limitation of section 3121(a)(1) of the
Code, excluding therefrom any amount so paid which represents (a) reimbursed
expenses, (b) wages not paid in cash, (c) cash received pursuant to the exercise
of a stock appreciation right, or (d) certain other wage items as may be agreed
to from time to time between the Company and one or more Affected Employees.

 

Wages deferred by an Affected Employee shall be treated as Annual Compensation
only for the Plan Year of deferral and not for the Plan Year of actual payment.

 

3.7 Beneficiary means the Spouse of an Affected Employee or, if there is no
surviving Spouse at the time of the Affected Employee’s death or if the Spouse
has previously given written consent, such other person(s) designated by the
Affected Employee on a form provided by the Plan Administrator to receive any
payment or payments becoming due to a Beneficiary under the Plan. Such
designation may be changed from time to time, except that a designated
Beneficiary may not be changed after the commencement of retirement benefits.
Any spousal consent required hereunder shall be invalid unless signed by the
Spouse and witnessed by the Plan Administrator, his representative or a notary
public.

 

3.8 Board - The Board of Directors of Litton Industries, Inc., a Delaware
corporation.

 

3.9 Break in Service Period - The definition of such term under the Litton
Industries, Inc. Retirement Plan “B”, as amended from time to time.

 

3.10 Change in Control shall mean -

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either (1) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of Directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this Section 3.10(a), the following
acquisitions of stock shall not constitute a Change of Control: (A) any
acquisition directly from the Company, (B) any acquisition by the Company, (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or (D)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (1), (2) and (3) of Section 3.10(c); or

 

  (b)

Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
date hereof whose

 

- 3 -



--------------------------------------------------------------------------------

 

election, or nomination subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
a least a majority of the Directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

  (c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly more than sixty
percent (60%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, thirty percent (30%) or more of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

3.11 Code - The Internal Revenue Code of 1986, as amended.

 

3.12 Committee shall mean -

 

  (a) The Compensation and Selection Committee of the Board.

 

  (b)

Notwithstanding Section 3.12(a), upon a Change of Control, the Committee shall
mean exclusively the “special administrators.” The “special administrators”
shall

 

- 4 -



--------------------------------------------------------------------------------

 

be the individuals who constituted the Committee immediately prior to the Change
of Control. The “special administrators” shall constitute the Committee until
the last day of the eighteenth month following the month in which the Change of
Control occurred. The “special administrators” shall have all rights and
authority reserved to the Committee under this Plan.

 

  (c) If a “special administrator” dies, becomes disabled, or resigns as
“special administrator” during the period that the “special administrators”
constitute the Committee, the remaining “special administrator(s)” shall
continue to serve as the Committee without interruption. A successor “special
administrator” shall be required only if there are less than three (3) remaining
“special administrators.” If a successor “special administrator” is required,
the successor shall be the individual who, at that time, (1) is not already a
“special administrator,” and (2) is not a Participant or currently an employee
of the Company, and (3) was the member of the Board immediately prior to the
Change of Control with the longest period of service on the Board, and (4)
agrees to serve as a “special administrator.”

 

  (d) If a successor “special administrator” is required and there are no
individuals remaining who satisfy the criteria described in Section 3.12(c),
then a successor “special administrator” shall either be appointed by the
Trustee or, in the Trustee’s discretion, the Trustee shall submit the selection
of the “special administrator(s)” to an arbitrator, the costs of which shall be
borne fully by the Company, to be decided in accordance with the American
Arbitration Association Commercial Arbitration Rules then in effect. If at any
time, there are no remaining “special administrators,” the Trustee shall act as
the “special administrator” until the successor(s) is selected.

 

3.13 Coverage Date - January 1, 1987, or the date an employee of the Company
first becomes an Affected Employee, if later.

 

3.14 Year(s) of Service - The definition of such term under the Litton
Industries, Inc. Retirement Plan “B”, as amended.

 

3.15 Designated Foreign Corporation - An entity: (a) created under the laws of a
country other than the United States; (b) of which a majority of the voting
shares are owned directly or indirectly by Litton Industries, Inc.; and (c) with
respect to which the Company has entered into an agreement under section 3121(l)
of the Code, and has satisfied the provisions of section 406 of the Code.

 

3.16 Director - shall mean a member of the Board of Directors of Litton
Industries, Inc.

 

3.17

Interest - The amount of interest (based on a stated rate of interest,
compounded annually, as determined by the Board or its delegate) with respect to
the Retirement Account and Savings Account Restricted Amounts of all Affected
Employees for a particular Plan Year with such rate of interest to be fixed for
all of such Restricted Amounts and to commence on the first day of the Plan Year
succeeding such particular Plan Year and to

 

- 5 -



--------------------------------------------------------------------------------

 

continue for all Plan Years thereafter; but such interest shall cease with
respect to the Retirement Account and Savings Account Restricted Amounts of any
particular Affected Employee upon the later of: (i) the last day of the month
such Affected Employee is projected to attain his Normal Retirement Date for
purposes of determining the amount of such Affected Employee’s annual retirement
benefit pursuant to Section 6.1; or (ii) if such Affected Employee attains
Retirement after his Normal Retirement Date, the last day of the month such
Affected Employee attains Retirement.

 

3.18 Mandatory Contribution shall mean, as of a Change of Control, an amount
equal to the excess of “A” over “B,” where -

 

  (a) “A” is one hundred twenty percent (120%) of the present value of all
vested benefits under the Plan determined under the factors set forth in
Appendix A; and

 

  (b) “B” is the current value of the Trust as determined by the Trustee on the
business day immediately preceding the day that a Mandatory Contribution is paid
to the Trustee.

 

3.19 Retirement Account Restricted Amount - As applied for any particular Plan
Year to a particular Affected Employee, the Retirement Account Restricted
Amount, if any, shall be that portion of such Affected Employee’s Restricted
Amount for such Plan Year which is equal to the excess, if any, of 4% of such
Affected Employee’s Annual Compensation for such Plan Year over 4% of such
Affected Employee’s Annual Compensation for such Plan Year where such Annual
Compensation is limited to the annual compensation limit perscribed under Code
section 401(a)(17) for such Plan Year.

 

3.20 Savings Account Restricted Amount - As applied for any particular Plan Year
to a particular Affected Employee, the Savings Account Restricted Amount of such
Affected Employee shall equal one-half of the excess of 8% of such Affected
Employee’s Annual Compensation for such Plan Year over 4% of such Affected
Employee’s Annual Compensation for such Plan Year where such Annual Compensation
is limited to the Annual Compensation limit prescribed under Code section
401(a)(17) for such Plan Year.

 

3.21 Plan - Litton Industries, Inc. Restoration Plan.

 

3.22 Plan Administrator - The person appointed to administer the Plan pursuant
to Section 12.

 

3.23 Plan Year - January 1, 1987 to December 31, 1987 and each calendar year
thereafter.

 

3.24 Restricted Amount - As applied for any particular Plan Year to a particular
Affected Employee, the Restricted Amount of such Affected Employee shall be the
amount, if any, by which 8% of such Affected Employee’s Annual Compensation for
the particular Plan Year under consideration exceeds the maximum amount of
elective deferrals available to such Affected Employee to a Code section 401(k)
plan for such Plan Year.

 

- 6 -



--------------------------------------------------------------------------------

3.25 Retirement - An Affected Employee who incurs a Termination of Employment
attains Retirement under the Plan when he is eligible to and elects to receive
his annual retirement benefit under the Plan except that any Affected Employee
who continues to be employed by the Company after his Normal Retirement Date
shall attain Retirement immediately upon his Termination of Employment.

 

3.26 Spouse - A person who has been married to the Affected Employee throughout
the one-year period ending on the earlier of the date the Affected Employee’s
annual retirement benefit commences under the Plan, or the date of the Affected
Employee’s death.

 

3.27 Termination of Employment - When an Affected Employee is discharged or
quits from the Company; but such term shall not include an authorized leave of
absence from the Company.

 

3.28 Trust shall mean the Litton Industries, Inc., Restoration Plan Trust, as
amended from time to time.

 

3.29 Trust Agreement shall mean the terms of the agreement entered into between
Litton Industries, Inc., and the Trustee that establish the Trust.

 

3.30 Trustee shall mean the trustee of the Trust.

 

Section 4 - Participation

 

4.1 Participation - Effective January 1, 1987, each Affected Employee of the
Company shall be a participant in the Plan.

 

Section 5 - Retirement Dates

 

5.1 Normal Retirement Date - An Affected Employee’s sixty-fifth (65th) birthday.

 

5.2 Early Retirement Date - The date that an eligible Affected Employee elects
to retire and receive an early retirement benefit prior to his Normal Retirement
Date. Except as otherwise provided in the following sentence with respect to the
surviving Spouse of a deceased Affected Employee, an Affected Employee may not
elect to receive an early retirement benefit unless he is age fifty-five (55) or
older and has at least five (5) Years of Service. In the case of determining
whether a Pre-Retirement Spouse benefit is payable in accordance with Section
7.1 of the Plan, the Early Retirement Date of the deceased Affected Employee
shall be the date on which such Affected Employee would have attained age
fifty-five (55) or older had he lived.

 

5.3

Disability Retirement Date - The date that an eligible Affected Employee elects
to retire and receive a disability retirement benefit prior to his Normal
Retirement Date. An Affected Employee may not elect to receive a disability
retirement benefit unless he is an Affected Employee who becomes totally and
permanently disabled while employed by

 

- 7 -



--------------------------------------------------------------------------------

 

the Company and who has attained age fifty-five (55). An Affected Employee shall
be deemed totally and permanently disabled for the purpose of the Plan only when
he will be in the opinion of a qualified physician permanently, continuously and
wholly prevented by bodily injuries or disease for life from engaging in any
occupation or employment for wage or profit, as long as he is also entitled to
disability benefits under the Federal Social Security Act.

 

Section 6 - Amount of Retirement Income

 

6.1 Normal Retirement Benefit

 

  (a) Any person who was an Affected Employee with respect to one or more Plan
Years and who attains Retirement on or after his Normal Retirement Date shall be
entitled to receive an annual retirement benefit which will be equal to (i)
multiplied by (ii), wherein: (i) is equal to the aggregate amount of such
Affected Employee’s Annual Benefit amounts with respect to all Plan Years during
which such Affected Employee was an Affected Employee, with each such amount
being computed for each such Plan Year in accordance with paragraphs (b)(1) and
(2) below; and, wherein (ii) is equal to the vested percentage of such Affected
Employee, determined in accordance with Section 6.4, in his annual retirement
benefit.

 

(b)    (1)    For any particular Plan Year, an Affected Employee’s Annual
Benefit attributable to his Retirement Account Restricted Amount, if any, for
such Plan Year shall be equal to eighty-five percent (85%) of the Retirement
Account Restricted Amount of such Affected Employee for such Plan Year reduced
by [[the sum of (i) plus (ii)] multipled by (iii)], wherein: (i) is equal to the
Retirement Account Restricted Amount of such Affected Employee for such Plan
Year; wherein (ii) is equal to the amount of Interest with respect of (i) above;
and, wherein (iii) is equal to either:           (a) the Actuarial Equivalent
factor, for such Plan Year, applicable under the Litton Industries, Inc.
Retirement Plan “B”, as amended, with respect to such Affected Employee’s
projected age at his Normal Retirement Date; or (b) if such Affected Employee
attains Retirement after his Normal Retirement Date, the Actuarial Equivalent
factor, for such Plan Year, under the Litton Industries, Inc. Retirement Plan
“B”, as amended, with respect to such Affected Employee’s age when he attains
Retirement.      (2)    For any particular Plan Year, an Affected Employee’s
Annual Benefit attributable to his Savings Account Restricted Amount shall be
equal to [[the sum of (i) plus (ii)] multiplied by (iii)], wherein: (i) is equal
to the Savings Account Restricted Amount of such Affected Employee for such Plan
Year; wherein (ii) is equal to the amount of Interest with respect to (i) above;
and, wherein (iii) is equal to either: (a) the Actuarial Equivalent factor, for
such Plan Year, applicable under the Litton Industries, Inc.

 

- 8 -



--------------------------------------------------------------------------------

 

Retirement Plan “B”, as amended, with respect to such Affected Employee’s
projected age at his Normal Retirement Date; or (b) if such Affected Employee
attains Retirement after his Normal Retirement Date, the Actuarial Equivalent
factor, for such Plan Year, under the Litton Industries, Inc. Retirement Plan
“B”, as amended, with respect to such Affected Employee’s age when he attains
Retirement.

 

6.2 Early Retirement Benefit - At his Early Retirement Date an Affected Employee
who attains Retirement, or his surviving Spouse if a benefit is payable pursuant
to Section 7.1 of the Plan, shall be entitled to an annual early retirement
benefit which will be equal to the annual retirement benefit amount calculated
pursuant to Section 6.1(b)(1) and (2) above for such Affected Employee reduced
by one-half percent (1/2%) for each full month by which his Early Retirement
Date precedes (i) his Normal Retirement Date, or (ii) attainment of age
sixty-two (62) for any Affected Employee who incurred a Termination of
Employment on or after January 1, 1997 and who has attained both age fifty-five
(55) or more at such time and who has at least seven (7) Years of Service (five
(5) Years of Service for any Affected Employee whose annual retirement benefit
commences on or after January 1, 1999) at such time.

 

6.3 Disability Retirement Benefit - At his Disability Retirement Date an
Affected Employee who attains Retirement shall be entitled to an annual
disability benefit which will be equal to the normal benefit amount calculated
pursuant to Section 6.1 (b)(1) and (2) above for such Affected Employee reduced
by one-half percent (1/2%) for each full month by which his Disability
Retirement Date precedes his Normal Retirement Date.

 

6.4 Vesting Schedule - An Affected Employee shall be vested in his annual
retirement benefit under the Plan according to the Company purchased retirement
benefit vesting schedule under the Litton Industries, Inc. Retirement Plan “B”,
as amended from time to time, except that: (i) for purposes of this Plan only,
on the Disability Retirement Date of any Affected Employee, such Affected
Employee shall become one hundred percent (100%) vested in his annual disability
retirement benefit, notwithstanding his actual number of Year(s) of Service; and
(ii) for purposes of this Plan only, if an Affected Employee should die prior to
incurring a Termination of Employment, such Affected Employee’s Spouse, if any,
shall become one hundred percent (100%) vested in his annual retirement benefit,
notwithstanding such Affected Employee’s actual number of Year(s) of Service at
the time of his death.

 

6.5 Initial and Subsequent Payment Dates - An Affected Employee’s annual
retirement benefit shall be payable in twelve (12) equal monthly installments
commencing effective the first of the month following the month the Affected
Employee attains Retirement and the first payment shall be made no later than
sixty (60) days following the end of the Plan Year in which the Affected
Employee attains Retirement, except that no payment shall be made until the date
that an Affected Employee files with the Company a request for payment of an
annual retirement benefit on a form prescribed by the Plan Administrator.

 

- 9 -



--------------------------------------------------------------------------------

Section 7 - Death Benefits

 

7.1 Pre-Retirement Spouse Benefit - If a married Affected Employee dies after
becoming either wholly or partially vested under this Plan and before commencing
to receive an annual retirement benefit, his surviving spouse shall be entitled
to receive an annual benefit, commencing on the first day of the month following
the later of the date of death of the Affected Employee or the date the Affected
Employee would have attained his Early Retirement Date, and terminating with the
last monthly payment preceding the surviving Spouse’s death. In the case of an
Affected Employee who dies before commencing to receive an annual retirement
benefit, but after he has attained his Early Retirement Date, the amount of
annual benefit to which such Affected Employee’s surviving Spouse shall be
entitled shall be equal to the amount which would have been payable to the
surviving Spouse had the Affected Employee commenced receiving an annual
retirement benefit pursuant to Section 6.1 or Section 6.2, whichever is
applicable, on the day before his death, in the form of a joint and survivor
income annuity computed in accordance with Section 9.1. In the case of an
Affected Employee who dies before commencing to receive an annual retirement
benefit and before he has attained his Early Retirement Date, the amount of such
annual benefit to which such Affected Employee’s surviving Spouse shall be
entitled shall be equal to the amount which would have been payable had the
Affected Employee incurred a Termination of Employment on the date of his death,
(or the date of his actual Termination of Employment, if earlier) survived to
his Normal Retirement Date under Section 5.1 or to his Early Retirement Date
under Section 5.2, if applicable, and commenced receiving his annual retirement
benefit in the form of a joint and survivor income annuity computed in
accordance with Section 9.1 on his Normal Retirement Date or his Early
Retirement Date, whichever is applicable, and died immediately thereafter.

 

7.2 Death After Retirement - Upon the death of an Affected Employee after he has
attained Retirement, his surviving Spouse shall be entitled to an annual benefit
determined in accordance with Section 9.1.

 

Section 8 - Termination of Employment

 

8.1 Rights of Affected Employees - In the event that an Affected Employee incurs
a Termination of Employment, any part of his accrued benefit which is not then
vested in accordance with Section 6.4 shall be forfeited. Such amount forfeited
shall not be restored unless such Affected Employee is reemployed by the Company
and has not incurred a Break in Service Period prior to such reemployment by the
Company.

 

8.2 Transfer of Employment - If an Affected Employee transfers from a category
of employment covered by the Plan to a category of employment not covered by the
Plan with Litton Industries, Inc., with any Affiliate Company or Designated
Foreign Corporation, said Affected Employee shall be deemed not to have incurred
a Termination of Employment.

 

- 10 -



--------------------------------------------------------------------------------

Section 9 - Forms of Retirement Income

 

9.1 Joint and Survivor Income Annuity - The annual retirement benefit of an
Affected Employee who is married at the time he attains Retirement shall be
payable to the Affected Employee in twelve (12) equal monthly payments
commencing with the first calendar month after the Affected Employee attains
Retirement for his life, and shall continue to be payable monthly to his
surviving Spouse, following the death of the Affected Employee, for the life of
the surviving Spouse. Payments will cease with the last payment made prior to
the date of the death of the surviving Spouse. Such annual retirement benefit
shall be the Actuarial Equivalent of a straight life annuity computed in
accordance with Section 6.1, Section 6.2, or Section 6.3, whichever is
applicable, payable for the life of the Affected Employee. Any such survivor
benefit shall be equal to one hundred percent (100%) of the annual retirement
benefit payable during the joint lives of the Affected Employee and his
surviving Spouse.

 

9.2 Straight Life Annuity - If an Affected Employee does not have a Spouse at
the time he attains Retirement, his annual retirement benefit will be payable in
the form of a straight life annuity for the life of the Affected Employee and
shall be payable in twelve (12) equal monthly payments commencing with the first
calendar month after the Affected Employee attains Retirement. Payments will
cease with the last payment made prior to the date of death of the Affected
Employee. The amount of the annual retirement benefit will be computed in
accordance with Section 6.1, Section 6.2, or Section 6.3, whichever is
applicable.

 

9.3 Spousal Death Within Two Years After Retirement - Notwithstanding Section
9.1, if the Spouse of an Affected Employee who is married at the time he attains
Retirement and after he commences to receive an annual retirement benefit
pursuant to Section 9.1 should predecease such Affected Employee not more than
two (2) years after he commences to receive a retirement benefit under Section
9.1, such annual retirement benefit shall, commencing with the first retirement
benefit payment payable as of the first day of the calendar month after the
calendar month during which the death of his Spouse occurred, be converted to an
annual retirement benefit computed pursuant to Section 9.2 in an annual amount
equal to the amount of the annual retirement benefit the Affected Employee would
have received at the time of and based on his age at the date of his Retirement.

 

9.4 Annuity Options

 

An Affected Employee may elect in writing to the Plan Administrator, within the
ninety (90) day period prior to his commencement of benefits, to be paid in an
optional form of annuity other than that provided under Section 9.1 or 9.2
above. With respect to an Affected Employee who is married at the time he
attains Retirement, in no event shall an election of any such optional benefit
form be effective unless it is made in connection with the express written
consent of his Spouse in a form and manner satisfactory to the Plan
Administrator.

 

  (a) A married Affected Employee may elect, with the consent of his Spouse, a
life annuity pursuant to Section 9.1.

 

- 11 -



--------------------------------------------------------------------------------

(b)

  

(i)     A married Affected Employee may elect, with the consent of his Spouse an
optional form of joint and surviving spousal annuity which is the Actuarial
Equivalent of the annuity provided for under Section 9.2 but which provides a
reduced monthly benefit to the Affected Employee for his life, and, upon his
death, an annuity for the life of his surviving Spouse in a monthly amount equal
to one of the following: fifty percent (50%) or seventy-five percent (75%) of
the amount payable to the Affected Employee during his life.

    

(ii)    This annuity option is available only to an Affected Employee who is
married to a Spouse within the meaning of Section 3.26.

 

  (c) “Ten-Year Certain and Continuous Annuity” means an annuity that is the
Actuarial Equivalent of the normal form of annuity that provides a reduced
monthly benefit to the Affected Employee for life. Upon his death, if he has not
received one hundred twenty (120) monthly payments, a monthly benefit, equal to
that payable to the Affected Employee during his life, shall be paid to his
designated Beneficiary until the number of monthly payments received by the
Affected Employee and his designated Beneficiary equals one hundred and twenty
(120). The designated Beneficiary may elect an additional Beneficiary to receive
any monthly payment then still owing in the event of the death of the first
Beneficiary prior to the number of monthly payments equaling one hundred and
twenty. If there is ever a circumstance where no Beneficiary is alive for
purposes of receiving payments pursuant to this Subsection 9.4(c) of the Plan
then the estate of the last named Beneficiary may elect to receive the then
Actuarial Equivalent, determined in accordance with Subsection 6.05(c) of the
Litton Industries, Inc. Retirement Plan “B”, of any remaining payments in a lump
sum amount which will be payable by the Plan as soon as practicable thereafter.

 

  (d) “Contingent Annuitant Annuity” means an annuity that is the Actuarial
Equivalent of the form of annuity provided under Section 9.2 which provides a
reduced monthly benefit to the Affected Employee for life, and, upon his death,
an annuity for the life of his designated Beneficiary in a monthly amount equal
to one of the following: fifty percent (50%), seventy-five percent (75%), or one
hundred percent (100%) of the amount payable to the Affected Employee during his
life.

 

Section 10 - Miscellaneous

 

10.1

Receipt and Release for Payments - Any payment to any Affected Employee, his
surviving Spouse or to his legal representative or to any committee appointed
for such Affected Employee or surviving Spouse in accordance with the provisions
of this Plan shall, to the extent thereof, be in full satisfaction of such
benefit claim under the Plan. As

 

- 12 -



--------------------------------------------------------------------------------

 

a condition precedent to the payment, such Affected Employee, surviving Spouse,
legal representative or committee may be required to execute a receipt and
release therefor in such form as shall be determined by the Plan Administrator.

 

10.2 Dispute as to Benefit Payments - Upon written notice to the Plan
Administrator that there is a dispute as to the proper recipient of any benefits
not yet distributed under the Plan, the Plan Administrator may in his sole
discretion enter into any arrangement necessary to prevent the benefits from
being paid to the wrong party until the dispute shall have been determined by a
court of competent jurisdiction or settled by the claimants concerned.

 

10.3 No Contract of Employment - Nothing herein contained shall be construed as
giving any Affected Employee the right to be retained in the service of the
Company, nor upon dismissal or upon his voluntary Termination of Employment, to
have any right or interest in this Plan other than as provided herein.

 

10.4 Commutation of Benefit - If the amount of the annual retirement benefit
payable hereunder to any Affected Employee or his surviving Spouse is less than
five thousand dollars ($5,000) per year, payment of the Actuarial Equivalent of
such payments may be made in a lump sum in full settlement of all sums payable
hereunder.

 

Section 11 - Amendment or Discontinuance

 

11.1 Amendment of Plan – Except as otherwise provided in Section 11.1(b) below,
unless otherwise stated in a particular amendment, Litton Industries, Inc., or
its corporate successor, is designated the agent for the Company to alter, amend
or change the Plan on behalf of all the Participating Divisions and Subsidiaries
enumerated in Section 2; and each Participating Division or Subsidiary agrees,
so long as it shall be a Participating Division or Subsidiary under the Plan, to
be governed by the resolutions of the agent acting on behalf of the
Participating Divisions and Subsidiaries. The Company may amend the Plan in its
sole discretion in any manner or at any time. No amendment to the Plan shall
retroactively adversely affect benefits to which the Affected Employees are
entitled.

 

11.1(b)   On or after a Change of Control, any amendment, termination, or
suspension of the Plan shall be effective only upon the written consent of at
least eighty-five percent (85%) of Affected Employees.

 

11.2 Freezing Plan Benefits - The Company intends and expects to continue the
Plan indefinitely, but necessarily reserves the right at any time to
discontinue, in whole or part, future benefits under the Plan. No Affected
Employee shall have any rights to benefits beyond the freeze date. Solely for
purposes of computing the Affected Employee’s vesting under Section 6.4, Year(s)
of Service, if any, with the Company after the freeze date shall be taken into
account.

 

- 13 -



--------------------------------------------------------------------------------

11.3 Termination of Plan - The Company intends and expects to continue the Plan
indefinitely, but necessarily reserves the right at any time or times to
terminate the Plan (including the partial termination of the Plan). If the Plan
is so terminated and is not continued by a successor employer or merged into
another plan of the Company or a successor employer, each Affected Employee who
is employed by the Company at such time shall be vested one hundred percent
(100%) in his annual retirement benefit, notwithstanding the actual number of
his Year(s) of Service.

 

11.4 Merger or Consolidation - In the event of any merger or consolidation of
the Plan with, any other plan of deferred compensation maintained or to be
established for the benefit of all or some of the Affected Employees of this
Plan, each Affected Employee shall (if either this Plan or the other Plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then terminated).

 

11.5 Contractual Obligation - The Company makes a contractual obligation that
any amendment, suspension, or termination of the Plan shall comply with the
terms of Section 11.1(b).

 

Section 12 - Plan Administration

 

12.1 Plan Administrator

 

  A. General – Except as otherwise provided by Section 13.6, a Plan
Administrator appointed by and serving at the pleasure of the Board of the
Company shall be responsible for the supervision and control of the operation
and administration of the Plan. The Plan Administrator shall not have the right
to alter or change any terms of the Plan, such right being retained solely by
the Board of the Company.

 

  B. Specific Powers and Duties - The Plan Administrator shall have all powers
and duties, express and implied, necessary to carry out the supervision and
control of the Plan, as provided above, which shall include, but not by way of
limitation, the following:

 

  1. To interpret the Plan and to decide any and all matters arising hereunder;
including the right to remedy possible ambiguities, inconsistencies or
omissions; provided, however, that all such interpretations and decisions shall
be applied in a uniform manner to all Affected Employees similarly situated;

 

  2. To compute the amount of retirement benefit which shall be payable to any
Affected Employee, Spouse, or Beneficiary in accordance with the provisions of
the Plan;

 

  3. To authorize payments under the Plan; and

 

- 14 -



--------------------------------------------------------------------------------

  4. To establish a claims procedure to provide each Affected Employee or
Beneficiary a full and fair review of any denial, in whole or part, of a claim
for benefits.

 

Section 13 – Change of Control Provisions

 

13.1 Change of Control – On or after a Change of Control, no additional Affected
Employees shall be provided benefits under the Plan.

 

13.2 Eligibility for Retirement Benefits

 

  (d) Change of Control – Except as otherwise provided by Section 13.2(e) below,
as of a Change of Control, an Affected Employee shall be fully vested in his or
her benefit in accordance with Section 13.3 and there shall be a waiver of any
condition concerning eligibility for payment of an Annual Benefit that requires
(1) the filing of any election, (2) the attainment of a specified age, (3) an
agreement not to engage in competitive activities with the Company, (4)
satisfaction of any other terms or conditions or the application of any benefit
reductions otherwise provided, and (5) termination of employment with the
Company in order to begin receiving an Annual Benefit.

 

  (e) Benefits Accrued After a Change of Control - The provisions of Section
13.2(d) above shall apply to any benefits accrued by an Affected Employee after
a Change of Control except that the waiver of the conditions of having to file
an appropriate election and to incur a termination of employment with the
Company shall not apply with respect to any benefits accrued by an Affected
Employee after a Change of Control.

 

13.3 Vesting – Change of Control – Upon a Change of Control and thereafter, an
Affected Employee shall be vested in his or her Annual Benefit regardless of his
or her years of Year(s) of Service or age.

 

13.4 Benefit Forms after April 2, 2001 - This Section applies to benefits paid
under this Plan after April 3, 2001. It applies to a Participant’s entire Plan
benefit, regardless of when it accrued.

 

  (a) Affected Employees who had Attained Retirement as of April 3, 2001. For
any Affected Employee (or beneficiary of an Affected Employee) who had attained
Retirement as of April 3, 2001, benefit payments under this Plan will continue
to be paid in the benefit form described in (1) below, unless he or she elects
otherwise under (2) below.

 

  (1) Default Form. Unless otherwise elected under (2), a Participant described
in (a) will continue to receive his or her Plan benefits in the form in which
they were being paid as of April 2, 2001.

 

- 15 -



--------------------------------------------------------------------------------

  (2) Alternative Form. A Participant described in (a) may receive his or her
Plan benefits in a lump sum if he or she timely elects to do so in a manner
prescribed by the Plan Administrator and subject to the Plan Administrator’s
discretion to pay the benefit in another form.

 

  (b) Active Affected Employees as of April 3, 2001 Who Terminate Before October
1, 2003. For any Affected Employee who was accruing a benefit under the Plan as
of April 3, 2001 and terminates employment with the Northrop Grumman Corporation
controlled group before October 1, 2003, Plan benefits accrued before April 3,
2001 are payable in the benefit form described in (1) below, unless he or she
elects otherwise under (2) below. Plan benefits accrued after April 2, 2001 are
payable only under (1) for Affected Employees described in this subsection.

 

  (1) Default Form. Unless otherwise elected under (2), an Affected Employee
described in (b) will receive his or her Plan benefits in a lump sum.

 

  (2) Alternative Form. An Affected Employee described in (b) may receive his or
her Plan benefits in a benefit form described in Section 9 if he or she timely
elects to do so in a manner prescribed by the Plan Administrator.

 

  (c) Active Affected Employees as of April 3, 2001 Who Have a Termination of
Employment After September 30, 2003. For any Affected Employee who was actively
accruing a Plan benefit as of April 3, 2001 and who terminates employment with
the Northrop Grumman Corporation controlled group after September 30, 2003, Plan
benefits accrued after April 2, 2001 are payable under Section 9.1 or 9.2,
whichever applies, unless the Participant timely elects, in accordance with the
Plan Administrator’s rules, to receive Plan benefits in another form described
in Section 9 or one of the forms provided in the Litton Industries, Inc.
Restoration Plan 2. Plan benefits accrued before April 3, 2001 are payable in
the benefit form described in (b)(1), unless he or she elects otherwise under
(b)(2).

 

13.5 Payments to Trust

 

  (a) Mandatory Contribution - Upon a Change of Control, the Company shall make
Mandatory Contributions to the Trustee by wire transfer in immediately available
funds of United States dollars. A Mandatory Contribution shall be made as soon
as possible upon the Change of Control, but in no event more than ten days from
the date of the Change of Control. In addition, a Mandatory Contribution shall
be made every six months thereafter, provided that the calculation of the
Mandatory Contribution on the sixth-month date yields a positive dollar amount.
Mandatory Contributions shall continue to be required semi-annually until all
Annual Benefits have been paid to all Affected Employees and Beneficiaries. The
Company shall immediately notify the Committee in writing when payment of the
Mandatory Contribution is made to the Trustee.

 

- 16 -



--------------------------------------------------------------------------------

  (b) Continuing Obligation of Company - Subsequent to the payment of a
Mandatory Contribution, Affected Employees, retired Affected Employees and, to
the extent they are entitled to benefit payments, their Beneficiaries shall be
paid benefits under the Plan from the Trust pursuant to the Trust Agreement, but
in no event shall the making of a Mandatory Contribution relieve the Company of
its obligation under this Plan.

 

13.6 Administrative Procedures - These Administrative Procedures only take
effect upon and after Change of Control. In all other cases, the Administrative
Procedures of Section 12 of the Plan shall be those used.

 

  (a) Notice of Denial - If the Committee determines that any person who had
submitted a claim for payment of benefits under the Plan is not eligible for
payment of benefits or, if applicable, is not eligible for payment of benefits
in the form requested, then the Committee shall, within a reasonable period of
time, but no later than 90 days after receipt of the written claim, notify the
claimant of the denial of the claim. Such notice of denial: (1) shall be in
writing; (2) shall be written in a manner calculated to be understood by the
claimant; and (3) shall contain (A) the specific reason or reasons for denial of
claim; (B) a specific reference to the pertinent Plan provisions or
administrative rules and regulations upon which the denial is based; (C) a
description of any additional material or information necessary for the claimant
to perfect the claim; and (D) an explanation of the Plan’s appeal procedures.

 

  (b) Review Procedures - Within 90 days of the receipt by the claimant of the
written notice of denial of the claim, or if the claim has not been granted or
denied within 120 days of the claimant’s original claim, the claimant may file a
written request with the Board that it conduct a full and fair review of the
denial of the claimant’s claim for benefits. The claimant’s written request must
include a statement of the grounds on which the claimant appeals the original
claim denial. The Board shall deliver to the claimant a written decision on the
claim promptly, but not later than 60 days after the receipt of the claimant’s
request for review, except that if there are special circumstances that require
an extension of time for processing, the 60-day period shall be extended to 120
days, in which case written notice of the extension shall be furnished to the
claimant prior to the end of the 60-day period.

 

13.7 Enforcement

 

  (a) Right to Enforce - The Company’s obligations under the Plan may be
enforced by the filing of an action by any Affected Employee or by any Affected
Employee’s Spouse, Beneficiary, or personal representative.

 

  (b)

Attorneys Fees and Costs - If, on or after a Change of Control, any claimant is
denied a claim for benefits under the Plan, and the claimant requests a review
under the procedures described in Section 13.6(b), or files a claim in a court
of law or any other tribunal to enforce any obligation of the Company under this
Plan,

 

- 17 -



--------------------------------------------------------------------------------

 

which is based on a failure to administer the Plan in accordance with its terms,
including the requirement that the Company make a Mandatory Contribution to the
Trust, the Company shall pay such claimant all attorneys fees and costs incurred
in connection with the claim, regardless of the outcome of the claim, provided
that the claim is not frivolous. All attorneys fees and costs under this Section
13.7(b) shall be paid by the Company as they are incurred by the claimant, but
no later than thirty (30) days from the date that the claimant submits a bill or
other statement to the Company.

 

  (c) Interest - If any claimant prevails in a review procedure described in
Section 13.7(b), or if a claimant prevails in an action in a court of law or any
other tribunal to enforce the payment of benefits under the Plan, the Company
shall pay interest to the claimant on any unpaid benefits accruing from the date
that benefit payments should have commenced and continuing until the date that
such owed and unpaid benefits are paid to the claimant in full. For purposes of
the preceding sentence, interest shall accrue at an annual rate equal to one
percent, plus the prime rate reported by the Wall Street Journal.

 

* * *

 

IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed by a duly
authorized officer on this 22 day of February, 2005.

 

NORTHROP GRUMMAN CORPORATION

By:  

/s/ J. Michael Hateley

J. Michael Hateley

Corporate Vice President and Chief Human

Resources and Administrative Officer

 

- 18 -



--------------------------------------------------------------------------------

 

Appendix 1 – Participating Divisions and Subsidiaries

 

1.1 The Participating Divisions and Subsidiaries which comprise the Company and
their respective participating dates are as described in Section 1.3.

 

1.2 When the name or status of a Participating Division or Subsidiary is
changed, the change shall be deemed to have been made automatically in the Plan.

 

1.3    Participating Division and Subsidiaries    Participating Date     

Litton Industries Inc.

         

Corporate Office

  

January 1, 1987

    

Erie Marine

  

January 1, 1987

    

Ingalls Shipbuilding, Inc. Salaried Employees

  

January 1, 1987

    

Litton Italia, S.P.A.

  

January 1, 1987

    

Litton International Development Corporation

         

Data Command Systems

  

January 1, 1987

    

Litton Worldwide Services

         

Aero Products Division

  

January 1, 1987

    

Litton Korea, Ltd.

         

All U.S. Employees

  

January 1, 1987

    

Litton Precision Products International – U.K.

         

All U.S. Employees

  

January 1, 1987

    

Litton Systems, Inc.

         

Advanced Circuitry

  

January 1, 1987

    

Aero Products

  

January 1, 1987

    

Airtron Division

  

January 1, 1987

    

Amecom Division

  

January 1, 1987

    

Clifton Encoder

  

January 1, 1987

    

Clifton Instruments & Life Support

         

Non-Union

  

January 1, 1987

    

Union

  

May 1, 1987

    

Clifton Precision

  

January 1, 1987

    

Data Systems

  

January 1, 1987

    

Electronic Devices

  

January 1, 1987

    

Guidance and Control Systems Division

  

January 1, 1987

    

Kester Solder

  

January 1, 1987

    

Laser Systems

  

January 1, 1987

 

- 19 -



--------------------------------------------------------------------------------

   

Litton Computer Services

        

Woodland Hills, Mountain View, Reston

  

January 1, 1987

   

Lexington

  

August 3, 1987

   

Poly-Scientific

  

January 1, 1987

   

Potentiometer

  

January 1, 1987

   

Systems Administration

  

January 1, 1987

   

VEAM

  

January 1, 1987

   

Winchester Electronics

  

January 1, 1987

   

Winchester/USECO

  

January 1, 1987

   

Litton Industrial Automation Systems, Inc.

        

Automated Guided Vehicles

  

January 1, 1987

   

Automated Systems, Hebron, Kentucky

  

January 1, 1987

   

Diamond & CBN Products

  

January 1, 1987

   

Engineered Systems

  

January 1, 1987

   

Industrial Automation Systems

  

January 1, 1987

   

Integrated Automation

  

September 30, 1987

   

Integrated Systems, Florence, Kentucky

  

January 1, 1987

   

Kimball Systems

  

January 1, 1987

   

Lamb Technicon

  

July 1, 1987

   

Litton Industrial Services, Inc.

  

January 1, 1987

   

Lucas Machine

  

January 1, 1987

   

New Britain Machine

  

January 1, 1987

   

Process Conveyor

  

January 1, 1987

   

Software Systems

  

January 1, 1987

   

Unit Handling Systems/Conveyor Systems

  

January 1, 1987

 

 

- 20 -



--------------------------------------------------------------------------------

 

APPENDIX A

 

LITTON INDUSTRIES INC.

 

ASSUMPTIONS TO CALCULATE

THE PRESENT VALUE OF REMAINING RESTORATION PLAN BENEFITS

 

ITEM

--------------------------------------------------------------------------------

  

PAYMENT ASSUMPTIONS

--------------------------------------------------------------------------------

  

OTHER REQUIRED DATA

--------------------------------------------------------------------------------

Age at Retirement (for accrued benefits)    Current Age      Mortality
(Post-retirement only)    83 GAM (Unisex)      Present Value Interest Rate   
See Note 1    Calculation Date Retirement Age    Earliest ages to receive
unreduced benefits      Form of Payment    Single Life Annuity/Lump Sum    For
retirees with other than Life
Annuity: Spouse DOB; J&S %; 10-Year
certain data (commencement date) Interest Rate of Annuity Equivalent    See Note
1    Litton Industries, Inc. Retirement Plan “B”, Interest Rate, Qualified Plan
J & S Factor Tables, LRP and FSSP Annuity Equivalent factors.

 

- 21 -



--------------------------------------------------------------------------------

FORMULA    Retirement Account Restoration Plan Benefit plus the Savings Account
Restoration Plan Benefit both multiplied by the Present Value Factor WHERE   

Part I Restoration Plan Benefit equals 85% multiplied by the Retirement Account
Restricted Amount minus (Retirement Account Annuity Equivalent Factor for age at
Retirement multiplied by the Retirement Account Restricted Amount with Interest)

 

Savings Account Annuity Equivalent Factor for age at Retirement multiplied by
the Savings Account Restricted Amount with Interest.

 

Present Value Factor equals Deferred to Retirement Age Actuarial Factor Based on
the Present Value Interest Rate and the Form of Payment Specified Above.

--------------------------------------------------------------------------------

Note 1: For benefits payable as a lump sum, the interest rate shall be the
average yield on non-callable, coupon 10-Year AAA California Municipal Bonds
offered to retail investors by Bonds Online (http://www.bonds-online.com) as of
1p.m. EST immediately after the completion of the Change of Control. For
benefits payable as an annuity, the interest rate shall be the discount rate
used for funding purposes by the Litton Industries, Inc. Retirement Plan “B” as
of the Change of Control Date.

 

- 22 -



--------------------------------------------------------------------------------

 

Appendix Regarding Acquisition Of Litton Industries, Inc.

 

1. In General. This Appendix provides special rules concerning the acquisition
by Northrop Grumman Corporation of Litton Industries, Inc. (the “Litton
Acquisition”).

 

  (a) Purpose. This Appendix prevents employees of the Northrop Grumman Group
from receiving coverage or any credit for service or compensation under this
Plan until the Plan and this Appendix are explicitly amended to provide
otherwise.

 

  (b) General Override. The provisions of this Appendix override any contrary
provisions elsewhere in the documents governing the Plan, except to the extent
prohibited by change-in-control provisions.

 

  (c) Definitions. For purposes of this Appendix:

 

  (1) The term “Northrop Grumman Group” generally means Northrop Grumman
Corporation and any entity affiliated with it under sections 414(b), (c), (m) or
(o) of the Internal Revenue Code.

 

  (A) With reference to periods before the Litton Acquisition Date, the term
“Northrop Grumman Group” means the entire affiliated group.

 

  (B) With reference to periods after the Litton Acquisition Date, the term
“Northrop Grumman Group” means the entire affiliated group, but not including
Litton Industries, Inc. (and any successor entity) and its subsidiaries.

 

  (2) The term “Litton Acquisition Date” means the date on which Northrop
Grumman Corporation purchased a majority interest in the shares of Litton
Industries, Inc. pursuant to the exchange offer filed with the Securities and
Exchange Commission on Form S-4.

 

2. Acquisition of Litton Industries, Inc. Effective as of the Litton Acquisition
Date, Litton Industries, Inc. was acquired and became a subsidiary of Northrop
Grumman Corporation.

 

3. Plan Sponsor. As of the Litton Acquisition Date, Northrop Grumman Corporation
adopted and became the sponsor of the Plan.

 

4. Corporate Authority. During the period on and after the Litton Acquisition
Date, all Plan references to the Board of Directors of Litton Industries, Inc.
will instead be deemed to refer to the Board of Directors of Northrop Grumman
Corporation.

 

- 23 -



--------------------------------------------------------------------------------

5. Amendment and Termination Authority. As of the Litton Acquisition Date:

 

  (a) Northrop Grumman Corporation through its Board of Directors will have sole
authority to amend the Plan in its discretion. This authority may be delegated
and redelegated.

 

  (b) Northrop Grumman Corporation will have sole authority to terminate the
Plan.

 

6. Coverage. No individuals who were employees of the Northrop Grumman Group
immediately before the Litton Acquisition Date may participate in this Plan. No
individuals who became employees of the Northrop Grumman Group after the Litton
Acquisition Date may participate in this Plan.

 

7. Service With the Northrop Grumman Group. Service with the Northrop Grumman
Group before or after the Litton Acquisition Date will not be counted as service
for any purpose.

 

8. Compensation. No compensation for services performed for the Northrop Grumman
Group will be treated as compensation under this Plan.

 

9. Nonduplication. Employees are not covered by this Plan for any Plan Year or
portion of a Plan Year if they are actively participating under a similar plan
of the Northrop Grumman Group.

 

  (a) Solely for purposes of this section, employees are active participants in
another plan if they are generally eligible to make or receive contributions or
accrue benefits under the plan, or would be, but for limits in the plan.

 

  (b) If an employee could be covered by two plans, both of which include this
provision (or a similar provision), the plan administrators will resolve the
discrepancy to allow eligibility for one plan or another but not both.

 

10. Termination of Employment. No termination of employment will be deemed to
occur as a result of the Litton Acquisition, any corporate reorganization
incident to the Litton Acquisition, any later liquidation of Litton Industries,
Inc. (or any successor entity) or its subsidiaries or any transfer of assets or
liabilities between members of the group consisting of Northrop Grumman
Corporation and its subsidiaries.

 

  (a) Similarly, there will be no “separation from service” or “severance from
service” or event described by a similar term.

 

  (b) The provisions of this Section are not intended to modify any
service-counting provisions in the Plan, to extend service credits when they
would not otherwise be given, nor to override Section 7 above.

 

- 24 -



--------------------------------------------------------------------------------

 

Appendix Regarding Investment Matters

 

1. In General. This Appendix gives responsibility for investment and trust
matters (other than trustee duties) in connection with the Plan to an Investment
Committee, as described below. The provisions of this Appendix override any
contrary provision elsewhere in the documents governing the Plan, unless
prohibited by change-in-control provisions or collective bargaining agreements.

 

2. Investment Fiduciary. The named fiduciary for investment and trust matters
(other than trustee duties) is the Investment Committee.

 

3. The Investment Committee. The Investment Committee shall consist of not less
than three persons appointed from time to time by the Board of Directors
described in (a) (for purposes of this Appendix, the “Board”) or its delegate.

 

  (a) The “Board” for purposes of this Appendix means the Board of Directors
with any power to amend the Plan. If a corporation rather than a Board of
Directors has the power to amend, then “Board” refers to the Board of Directors
of that corporation.

 

  (b) The members of the Investment Committee shall elect one of their members
as Chairman and shall appoint a Secretary and such other officers as the
Investment Committee may deem necessary.

 

  (c) The Investment Committee may employ such advisors, including investment
advisors, as it may require in carrying out the provisions hereof.

 

  (d) Except as otherwise provided in these resolutions, each member of the
Investment Committee shall continue in office until the expiration of three
years from the date of his or her latest appointment or reappointment to the
Committee. A member may be reappointed annually.

 

  (e) If at the end of his or her latest three year term, a member is not
reappointed, he or she will continue to serve until the date his or her
successor is appointed.

 

  (f) A member may resign at any time by delivering a written resignation to the
Corporate Secretary of Northrop Grumman Corporation and to the Secretary of the
Investment Committee.

 

  (g) A member may be removed by the Board at any time for any reason.

 

4. Alternate Members. The Board may from time to time appoint one or more
persons as alternate members of the Investment Committee to serve in the absence
of members of the Investment Committee, in the manner hereinafter stated, with
the same effect as if they were members.

 

  (a)

The Chairman of the Investment Committee, in his or her discretion, shall
designate which of the alternate members shall attend any particular meeting of

 

- 25 -



--------------------------------------------------------------------------------

 

the Investment Committee for the purpose of obtaining a quorum or full
attendance as the Chairman may elect.

 

  (b) Each alternate member shall have all the rights, powers and obligations of
a member in respect to the business of meetings which he or she so attends.

 

5. Actions by the Committee. A majority in number of the members of the
Investment Committee at the time in office, represented at a meeting by members
or alternate members or both, shall constitute a quorum for the transaction of
business. Any determination or action of the Investment Committee, including
allocations and delegations of responsibilities, may be made or taken by a
majority of a quorum present at any meeting thereof, or without a meeting, by
resolution or written memorandum signed by a majority of the members then in
office.

 

6. Investment Responsibilities.

 

  (a) The Investment Committee, in its capacity as named fiduciary for
investment matters, may, in its discretion, appoint one or more investment
managers who shall have, until terminated by the Investment Committee, the power
to manage, acquire and dispose of all or any part of the assets of the Plans
allocated to an investment manager by the Investment Committee.

 

  (b) The Investment Committee shall have the power to hire and terminate
trustees.

 

  (c) The Investment Committee shall periodically review and evaluate the
investment performance of each trustee and investment manager and shall advise
the Board of such review and evaluation.

 

  (d) In the event that investment powers are divided among two or more trustees
or investment managers, the Investment Committee shall formulate investment
policies for such trustees and investment managers to diversify the investments
of the Plans so as to minimize the risk of large losses, unless under the
circumstances it is prudent not to do so.

 

  (e) The Investment Committee shall establish a funding policy and method to
carry out the Plan’s objectives. This procedure is to enable the Plan’s
fiduciaries to determine the Plan’s short- and long-term financial needs and to
communicate these requirements to the appropriate persons.

 

7. Liability and Indemnity.

 

  (a) No Investment Committee member who has a fiduciary responsibility, or to
whom such responsibility is allocated, as provided in these resolutions, by
appointment or otherwise, shall be liable for any act or omission or investment
policy of any other fiduciary except as provided in Section 405 of Employee
Retirement Income Security Act of 1974.

 

- 26 -



--------------------------------------------------------------------------------

  (b) To the extent permitted by law, Northrop Grumman Corporation shall
indemnify and hold harmless members of the Board and the Investment Committee
and employees of Northrop Grumman Corporation or its subsidiaries who act for
the Investment Committee, as well as former members and former employees, with
respect to their investment responsibilities.

 

- 27 -



--------------------------------------------------------------------------------

 

Appendix Regarding Plan Administration

 

1. In General. This Appendix gives responsibility for plan administration (other
than investment and trust matters) to an Administrative Committee, as described
below. The provisions of this Appendix override any contrary provision elsewhere
in the documents governing the Plan, except to the extent prohibited by
change-in-control provisions or collective bargaining agreements.

 

2. Plan Administrator. The general administration of the Plan is the
responsibility of the Administrative Committee. The Committee is the plan
administrator, and the Committee and each of its members are named fiduciaries.
Committee members and all other Plan fiduciaries may serve in more than one
fiduciary capacity with respect to the Plan.

 

3. The Administrative Committee. The Administrative Committee consists of at
least three members appointed by the Board of Directors described in (a) (for
purposes of this Appendix, the “Board”) or its delegate. The members of the
Committee shall serve without compensation for such service, unless otherwise
determined by the Board.

 

  (a) The “Board” for purposes of this Appendix means the Board of Directors
with any power to amend the Plan. If a corporation rather than a Board of
Directors has the power to amend, then “Board” refers to the Board of Directors
of that corporation.

 

  (b) Except as otherwise provided in this Appendix, each member of the
Committee shall continue in office until the expiration of 3 years from the date
of his or her latest appointment or reappointment to the Committee. A member may
be reappointed.

 

  (c) If at the end of his or her latest term as a member of the Committee, a
member is not reappointed, he or she will continue to serve on the Committee
until the date his or her successor is appointed.

 

  (d) A member may be removed by the Board at any time and for any reason.

 

4 Resignation of Committee Members. A member of the Administrative Committee may
resign at any time by delivering a written resignation to the Secretary of the
corporation and to the Secretary of the Committee. The member’s resignation will
be effective as of the date of delivery or, if later, the date specified in the
notice of resignation.

 

5. Conduct of Business. The Administrative Committee shall elect a Chairman from
among its members and a Secretary who may or may not be a member. The Committee
shall conduct its business according to the provisions of this Appendix and
shall hold meetings from time to time in any convenient location.

 

6. Quorum. A majority of all of the members of the Administrative Committee
constitutes a quorum and has power to act for the entire Committee.

 

- 28 -



--------------------------------------------------------------------------------

7. Voting. All actions taken by the Administrative Committee shall be by
majority vote of the members attending a meeting, whether physically present or
through remote communications. In addition, actions may be taken by written
consent of a majority of the Committee members without a meeting. The agreement
or disagreement of any member may be by means of any form of written or oral
communications.

 

8. Records and Reports of the Committee. The Administrative Committee shall keep
such written records as it shall deem necessary or proper, which records shall
be open to inspection by the Board.

 

9. Powers of the Committee. The Administrative Committee shall have all powers
necessary or incident to its office as plan administrator. Such powers include,
but are not limited to, full discretionary authority to:

 

  (a) prescribe rules for the operation of the Plan;

 

  (b) determine eligibility;

 

  (c) comply with the requirements of reporting and disclosure under ERISA and
any other applicable law, and to prepare and distribute other communications to
participants (and, if applicable, beneficiaries) as a part of Plan operations;

 

  (d) prescribe forms to facilitate the operation of the Plan;

 

  (e) secure government approvals for the Plan (if applicable);

 

  (f) construe and interpret the terms of the Plan, including the power to
remedy possible ambiguities, inconsistencies or omissions, and to determine the
facts underlying any claim for benefits;

 

  (g) determine the amount of benefits, and authorize payments from the trust;

 

  (h) maintain records;

 

  (i) litigate, settle claims, and respond to and comply with court proceedings
and orders on the Plan’s behalf;

 

  (j) enter into contracts on the Plan’s behalf;

 

  (k) employ counsel and others to render advice about any responsibility that
the Committee has under the Plan;

 

  (l) exercise all other powers given to the plan administrator under other
provisions of the Plan.

 

10. Allocation or Delegation of Duties and Responsibilities. The Administrative
Committee and the Board may:

 

  (a) Employ agents to carry out nonfiduciary responsibilities;

 

- 29 -



--------------------------------------------------------------------------------

  (b) Employ agents to carry out fiduciary responsibilities (other than trustee
responsibilities as defined in section 405(c)(3) of ERISA) under the rules of
section 11 of this Appendix;

 

  (c) Consult with counsel, who may be counsel to Northrop Grumman Corporation;

 

  (d) Provide for the allocation of fiduciary responsibilities (other than
trustee responsibilities as defined in section 405(c)(3) of ERISA) among their
members under the rules of section 11 of this Appendix; and

 

  (e) In particular, designate one or more officers as having responsibility for
designing and implementing administrative procedures for the Plan.

 

11. Procedure for the Allocation or Delegation of Fiduciary Duties. The rules of
this section of the Appendix are as follows:

 

  (a) Any allocation or delegation of fiduciary responsibilities must be
approved by majority vote of the members of the Administrative Committee, in a
resolution approved by the majority.

 

  (b) The vote cast by each member of the Administrative Committee for or
against the adoption of such resolution must be recorded and made a part of the
written record of the proceedings.

 

  (c) Any delegation or allocation of fiduciary responsibilities may be changed
or ended only under the rules of (a) and (b) of this section of the Appendix.

 

12. Expenses of the Plan. All reasonable and proper expenses of administration
of the Plan including counsel fees will be paid by the employers participating
in the Plan.

 

13. Indemnification. Northrop Grumman Corporation agrees to indemnify and
reimburse, to the fullest extent permitted by law, members and former members of
the Board; members and former members of the Administrative Committee; employees
and former employees of Northrop Grumman Corporation or its subsidiaries who act
(or acted) for the Committee, Northrop Grumman Corporation or another employer
participating in the Plan for any and all expenses, liabilities, or losses
arising out of any act or omission relating to the rendition of services for or
the management and administration of the Plan, except in instances of gross
misconduct.

 

14. Extensions of Time Periods. For good cause shown, the Administrative
Committee may extend any period set forth in the Plan for taking any action
required of any participant or beneficiary to the extent permitted by law.

 

15. Claims Procedures. No benefits will be paid under the Plan unless a proper
claim is submitted to the Administrative Committee. The Committee will meet
periodically to review applications for benefits submitted to it. The procedures
for claim denials and for seeking review of a denial or partial denial of a
claim for benefits are described in this section of the Appendix.

 

  (a) Notification to claimant of decision. Notice of decision on any claim for
benefits shall be furnished to the claimant within 90 days after receipt of the
claim by the Committee. A claimant may deem his or her claim to be denied for
purposes of further review described below in the event a decision is not
furnished to the claimant within such 90-day period.

 

- 30 -



--------------------------------------------------------------------------------

  (b) Content of notice. Every claimant who is denied a claim for benefits in
whole or in part shall receive a written notice setting forth in a manner
calculated to be understood by the claimant:

 

  (1) The specific reason or reasons for the denial;

 

  (2) Specific reference to pertinent Plan provisions on which the denial is
based;

 

  (3) A description of any additional material or information necessary for the
claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

 

  (4) Appropriate information as to the steps to be taken if the participant or
beneficiary wishes to submit his or her claim for review including the time
limits set forth in subsections (e) and (f).

 

  (c) Review procedure. A claimant whose claim has been denied in whole or in
part, or his or her duly authorized representative, may:

 

  (1) Request a review of the denied claim upon written application to the
Committee setting forth:

 

  (A) All of the grounds upon which his or her request for review is based and
any facts in support of his or her request, and

 

  (B) Any issues or comments which the applicant deems pertinent to his or her
application; and

 

  (2) Review pertinent documents.

 

  (d) Hearings. In appropriate cases, the Committee may provide for a hearing to
be conducted with respect to the review of any claim. In such event, the
Committee shall give notice of such hearing to the claimant affected, as well as
the procedures for the hearing, such as the length of the hearing, whether
witnesses may be presented, whether cross-examination will be allowed, and any
other matters which the Committee considers pertinent.

 

  (e) Time For Seeking Review. A claimant may seek review of a denied claim
within 65 days after receipt by the claimant of written notification of the
denial or partial denial of the claim. Under extraordinary circumstances, the
Plan may extend this time period.

 

- 31 -



--------------------------------------------------------------------------------

  (f) Decision on review.

 

  (1) A decision by the Committee shall be made promptly, and shall not
ordinarily be made later than 60 days after the Committee’s receipt of a request
for review.

 

  (2) The decision on review shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, as well as specific references to the pertinent provisions of the Plan
or other documents governing the Plan on which the decision is based.

 

  (3) The decision on review shall be furnished to the claimant within the
appropriate time described in paragraph (1) of this subsection. If the decision
on review is not furnished within such time, the claim shall be deemed denied on
review.

 

  (4) The decision of the Committee on any application for benefits shall be
final and conclusive upon all persons if supported by substantial evidence in
the record.

 

  (g) Disclosure of Claim Procedures. All Plan participants shall be given a
description of the claims procedures, which shall include a description of the
time limits set forth in subsections (a), (e) and (f), within a reasonable time
after commencing participation in the Plan.

 

  (h) Delegation. The Committee may delegate its responsibilities under this
subsection to a subcommittee, individual, or other person.

 

16. Qualified Domestic Relations Orders. The Administrative Committee shall
establish procedures for handling domestic relations orders.

 

17. Amendments. The Administrative Committee may amend the Plan through written
resolution to make the changes identified in subsection (a). Any amendments must
be made in accordance with the rules of subsections (b), (c) and (d).

 

  (a) The Committee may amend the Plan:

 

  (1) to the extent necessary to keep the Plan in compliance with law;

 

  (2) to make clarifying changes;

 

  (3) to correct drafting errors;

 

  (4) to otherwise conform the Plan documents to the company’s intent;

 

  (5) to change the participation and eligibility provisions;

 

- 32 -



--------------------------------------------------------------------------------

  (6) to change plan definitions, formulas or employee transfer rules;

 

  (7) with respect to administrative, procedural and technical matters including
benefit calculation procedures, distribution elections and timing, other
elections, waivers, notices, and other ministerial matters; and

 

  (8) with respect to management of funds.

 

  (b) Before adopting any Plan amendment, the Committee must obtain:

 

  (1) a cost analysis of the proposed amendment;

 

  (2) a legal opinion that the amendment does not violate ERISA or other
applicable legal requirements;

 

  (3) a tax opinion that the amendment will not result in the Plan’s
disqualification;

 

  (4) approval of the amendment from the Corporate Vice President and Chief
Financial Officer of Northrop Grumman Corporation; and

 

  (5) approval of the amendment from the Corporate Vice President and Chief
Human Resources and Administrative Officer of Northrop Grumman Corporation.

 

  (c) The Committee must refer to the Board for approval any amendments that:

 

  (1) will result in an increase in costs on an annual basis in excess of
$5,000,000; or

 

  (2) will result in a decrease in costs on an annual basis in excess of
$5,000,000.

 

  (d) The Committee’s amendment authority may not be delegated.

 

  (e) Nothing in this section 17 of the Appendix is intended to modify the
amendment authority of any company, board or directors, officer or other
committee.

 

- 33 -